Law Office of
                                Michael S. Truesdale, PLLC

Michael S. Truesdale                                                       mike@truesdalelaw.com
   Board Certified • Civil Appellate Law
    Texas Board of Legal Specialization
                                                                                         FILED IN
                                                                                  1ST COURT OF APPEALS
                                                                                     HOI ISTON, TEXAS
                                               July 15, 2015
                                                                                    JUL 2 0 2015
Honorable Christopher Prine, Clerk                                                CHRISTOPHER M. PRINE
First Court of Appeals
301 Fannin Street                                                                clerk
Houston, TX 77002-2066

        Re:       01-15-00523-CV, Beckendorff et al. v. City of Hempstead, et. al.

Dear Mr. Prine:


By this letter I request a copy of the clerk's and reporter's records in the above-captioned
appeal. I would appreciate it ifyou would forward a copyto me on CD in the enclosed self-
addressed, stamped envelope.

                                                   Respectfully submitted,

                                                  /s/ Michael S. Truesdale
                                                   Michael S. Truesdale
                                                   SBN 00791825
                                                   Counsel for Appellee Pintail Landfill, LLC




                                801 West Avenue, Suite 201 Austin, Texas 78701
                       512.482.8671 (ofc) • 866.847.8719 (fax) • www.truesdalelaw.com
                                                          «n?
                                                                                                                9
                                                                                                                9
Law Office of Michael S. Truesdale, PLLC
801 Wbsi Avenue, Suite 201
Austin, TX 78701
                                                                                                         m
                                                                                                         FOREVER
                           RECEIVED
                   FIRST COURTOF APPEALS
                                  PPEALSI
                      HOUSTON, TEXAS
                                 CAS
                                                  Honorable Christopher Prine, Clerk
                       JUL 2 0 2015               First Court of Appeals
                                                  301 Fannin Street
                   CHRISTOPHER A. PRINE
                   CLERK                          Houston, TX 77002-2066
                                            MAIL RECEIVED
                                      77ECK2S2QE.& CGiB    n,.jJH,i,Jl|,||,nl||,,l|||jji»,||,l|.IH|l.l.,Ji||in|JiUHl.